DETAILED ACTION
Status of Claims
1. 	This office action is in response to amendment dated 11/30/2021.
2. 	Claim 4 is pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 4
Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 2A: 
A claim is eligible at revised Step 2A unless it recites a judicial exception and the exception is not integrated into a practical application of the application.

Groupings of Abstract Ideas:
I.	MATHEMATICAL CONCEPTS
A.	Mathematical Relationships
B.	Mathematical Formulas or Equations
C.	Mathematical Calculations
II.	CERTAIN METHODS OF ORGANIZING HUMAN ACTIVITY
A.	Fundamental Economic Practices or Principles (including hedging, insurance, mitigating risk)
B.	Commercial or Legal Interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)
C.	Managing Personal Behavior or Relationships or Interactions between People (including social activities, teaching, and following rules or instructions)
III.	MENTAL PROCESSES.
Concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
See MPEP 2106.04 (a) (2) Abstract Idea Groupings [R-10.2019]

Display graphical user interface to allow a user to input information pertaining to requested value and a destination of requested value – Insignificant Extra-Solution Activity.
Generate an electronic request message containing information pertaining to the requested value to be provided, the destination of the requested value, the equipment identification information, as well as at least one of user identification information or information pertaining to the mobile communications terminal – Certain Methods of Organizing Human Activity.
Transmit electronic request message directly to a server to generate and transmit an electronic provision instruction message to a value providing apparatus to provide the requested value, or transmit data corresponding to the requested value to the mobile communications terminal via the terminal and apparatus side short-distance electronic communications devices, or transmit data corresponding to the requested value to a device defined by the user via the communications network, or dispense at least one of a coin, a token, a chip, a bill, a ticket, or a card storing information corresponding to the requested value – Certain Methods of Organizing Human Activity.
Examiner finds that the concepts of providing a user with negotiable-value, and transmitting payment request message to a settlement server are similar to concepts identified by the courts as abstract in placing an order based on displayed market information (Trading Technologies v. IBG); processing of payments for purchased 
Hence, the independent claim recites an abstract idea.
Hence under Prong One of Step 2A, the independent claims recite a judicial exception such as Certain Methods of Organizing Human Activity.
Prong Two of Step 2A evaluates whether the claim recites additional elements that integrate the judicial exception into a practical application of the exception.
Limitations that are indicative of integration into a practical application include:
Improvements to the functioning of a computer or to any other technology or technical field – see MPEP § 2106.05(a)
Applying the judicial exception with, or by use of, a particular machine – see MPEP § 2106.05(b)
Effecting a transformation or reduction of a particular article to a different state or thing – see MPEP § 2106.05(c)
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception – see MPEP § 2106.05(e) 
Limitations that are not indicative of integration into a practical application include:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely § 2106.05(f) 
Adding insignificant extra-solution activity to the judicial exception – see MPEP § 2106.05(g) 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP § 2106.05(h) 
The only additional element recited in the claims are: a settlement server, a mobile communications terminal and a value providing apparatus.  The Specification describes these computer components generically.  For examples, the settlement server is an apparatus including CPU, RAM and I/O (See Para [0163] of the Published Application).  The mobile communication terminal is, for example, a cellular phone having non-contact IC card (See Para [0270] of the Published Application).  The negotiable-value providing apparatus is displayed in the figures as consisting of communication unit, control unit, processing unit, and negotiable-value supply unit (See Fig. 2).  
Hence, Examiner notes that the additional elements have been recited at a high level of generality such that the claim limitations amount to no more than mere instructions to apply the exception using generic computer components.
The claims do not purport to improve the functioning of a computer or effect an improvement in any other technology or technical field.  Thus, they do not contain limitations that are indicative of integration into a practical application.

In Trading Technologies Int’l v. IBG LLC, the court determined that the claim simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology.  See Trading Techs. Int'l, Inc. v. IBG (Fed. Cir. 2019) (“The claims … do not improve the functioning of the computer, make it operate more efficiently, or solve any technological problem.  Instead, they recite a purportedly new arrangement of generic information that assists traders in processing information more quickly”).
Similarly here, Examiner notes that the claimed steps – identify a negotiable value providing apparatus; generate a payment request message containing equipment identification and transmit payment request message to a settlement server to provide negotiable value – which may enable a player obtain negotiable value for a game but does not improve any computers or technology.
The focus of the claims is not on improvement in computers, but on certain independently abstract ideas that merely use computers as tools.  Stating an abstract idea while adding the words “apply it on a settlement system” is not sufficient for patent eligibility.  See Customedia Techs., LLC v. Dish Network Corp., 951 F.3d 1359, 1364 (Fed. Cir. 2020) (“To be a patent-eligible improvement to computer functionality, we have required the claims to be directed to an improvement in the functionality of the computer or network platform itself.”).  Thus, they are not indicative of integration into a practical application.

For the above reasons, claims are ineligible under Step 2A.
Step 2B:
In Step 2B, the evaluation consists of whether the claim recites additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception.
As discussed above, the additional element of using generic components for –instructing a settlement server to provide negotiable value corresponding to a payment amount – amounts to no more than mere instructions to apply the exception using generic components which is insufficient to provide an inventive concept.
When considered individually or as an ordered combination, the claims fail to transform the abstract idea of providing negotiable value into significantly more.
Hence, the claims are ineligible under Step 2B.
Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 4
Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rowe (US 2003/0171145 A1) in view of Asa (US 2008/0128483 A1).

A mobile communications terminal comprising: 
an electronic display device capable of displaying a graphical user interface; 
a terminal side short-distance electronic communications device capable of electronic communication with an apparatus side short-distance electronic communications device; 
a radio transceiver capable of transmitting and receiving electronic communications over a communications network; a central processing unit (CPU); and, 
a non-transitory computer readable storage medium, wherein, the non-transitory computer readable storage medium stores computer implementable instructions, which when read by the central processing unit cause the mobile communications terminal is configured to: 
electronically communicate with a value providing apparatus via the terminal side short-distance communication device and the apparatus side short-distance electronic communications device of the value providing apparatus to acquire equipment identification information identifying the value providing apparatus, 
(See Asa: Para [0034] (“ The mobile phone unit applied to this embodiment includes a noncontact IC card unit incorporated in or connected with the mobile phone unit so that the communication is performed with a reader/writer provided in a shop using the noncontact IC card unit to carry out payment settlement processing.”)

(See Asa: Figs. 3A, 3B, 4A, 4B; Para [0054] (“FIGS. 4A and 4B show the examples in the case of storing each of the purchase information shown in FIGS. 3A and 3B.  In those examples, each purchase information is stored after the position information showing the location of the shop, for which the payment settlement is made, is obtained from the GPS processing unit 25.  In addition, the information such as the date of purchase and comment input by the user (purchaser) is also added thereto.”)
generate an electronic request message containing information pertaining to the requested value to be provided, the destination of the requested value, the equipment identification information acquired from the value providing apparatus, as well as at least one of user identification information or identification information pertaining to the mobile communications terminal, 
(See Asa: Para 
[0045] (“First, the processing on the payment settlement using the mobile phone unit is explained with reference to FIG. 2.  When paying for goods or the like using the mobile phone unit, the mobile phone unit is brought in proximity to the reader/writer provided in the shop so as to send data of purchase request to the reader/writer (step S11).  At this time, the reader/writer is connected with the management server to send the data (step S12), where the financial status inquiry is conducted through the identity verification to determine whether the purchase is authorized and the result thereof is sent back to the reader/writer (step S13).  In the case where the result of the purchase authorized is sent back, the mobile phone unit is notified of the payment settlement (step S14).  The payment settlement from a deposited amount in the IC card or payment settlement through the credit function may be made as this payment settlement.”)
[0056] (“When the information thus stored in the mobile phone unit is transferred to the server, information indicating the disclosure range of the above-described information is added thereto. Information c (transferred at step S17 of FIG. 2) shown in FIGS. 5A and 5B is an example showing the The case of the disclosure range being limited only to the user's mobile phone unit indicates that the information is transferred from the server only to the mobile phone unit originally transferred the information.  The disclosure range of the information being limited within the specific group indicates that the information is transferred from the server only to the mobile phone units owned by the members of the specific group.  The information allowed to be disclosed to an unspecified third party indicates that information is transferred to any mobile phone unit from the server.”)
transmit the payment electronic request message directly to a server to generate and transmit an electronic provision instruction message to the value providing apparatus to instruct the value providing apparatus to provide the requested value, or transmit data corresponding to the requested value to the mobile communications terminal via the terminal and apparatus side short-distance electronic communications devices, or transmit data corresponding to the requested value to a device defined by the user via the communications network, or dispense at least one of a coin, a token, a chip, a bill, a ticket, or a card storing information corresponding to the requested value.
(See Asa: Figs. 2, 6A, 6B; Para [0045] (“The data server stores the data received from the mobile phone unit, and then a purchase-and-store sequence shown in FIG. 2 ends”)
(See Rowe: Para 
[0043] (“Still further, some machines may be designed entirely for cashless systems. Such machines may not include such features as bill validators, coin acceptors and coin trays. Instead, they may have ”)
[0192] (“Further, the gaming machine may send the smart card gaming machine identification information such as gaming machine serial number which may be used by the smart card to determine what gaming applications and communication protocols are supported by the gaming machine.”)

Therefore, it would have been obvious to a person having ordinary skills in the art at the time of the invention to modify Rowe as it relates to game playing transaction clearinghouse to include Asa as it relates to payment settlement processing.  The motivation for combining the references would have been to authenticate the user.

Response to Arguments
Applicant's arguments filed 11/30/2021 have been fully considered but they are not persuasive. 
101
Applicant argues that claim 4 is not directed to abstract idea and is clearly differentiated from some unspecified general purpose computer.
Examiner respectfully disagrees.

Applicant argues that the steps of claim 4 are similar to DDR Holdings.  Applicant points to Para [0235] – [0237] of the published application to argue that a mobile communication device configured to operate and communicate with other specifically configured devices is necessarily rooted to overcome a problem arising the real of computer networks. 
Examiner finds this unpersuasive.
The DDR invention dealt with a problem unique to the Internet whereby users visiting one web site might be interested in viewing products sold on a different web site, but the owners of the first web site did not want to constantly redirect users away from their web site to a different web site.  The DDR invention solved this technical problem by creating a hybrid web page incorporating “look and feel” elements from the host web site with commerce objects from the third-party web site.  The Court held that this claimed steps resulted in a departure from the routine and conventional sequence of events after the click of a hyperlink advertisement.
It is not clear on what basis, Applicant compares claim 4 to DDR.  There are no problems here that may be considered similar to the website redirection risk of DDR.  
For the above reasons, the claims do not qualify under the DDR standard.
Applicant merely asserts that the additional elements improve a technology or a technical field.  
In response, Examiner notes that Applicant fails to point out how the additional elements have been improved merely by transferring negotiable value between server and a mobile device.  As noted above, the only additional elements recited in the claims are “settlement server,” a “mobile terminal” and a “negotiable-value providing apparatus.”  The Specification describes these computer components generically.  For example, the settlement server is an apparatus including CPU, RAM and I/O (See Para [0158] of the Published Application).  The mobile communication terminal is, for example, a cellular phone having non-contact IC card (See Para [0218] of the Published Application).  The negotiable-value providing apparatus is displayed in the figures as consisting of communication unit, control unit, processing unit, and negotiable-value supply unit (See Fig. 2).  Neither of the mobile terminal, value providing apparatus or the settlement server have been improved by carrying out the steps of claim 4.

MPEP 2106.05(a) Improvements to the Functioning of a Computer or To Any Other Technology or Technical Field
II. IMPROVEMENTS TO ANY OTHER TECHNOLOGY OR TECHNICAL FIELD
Consideration of improvements is relevant to the integration analysis regardless of the technology of the claimed invention.  That is, the consideration applies equally whether it is a computer-implemented invention, an invention in the life sciences, or any other technology.  Notably, the court did not distinguish between the types of technology when determining that the invention improved technology.  However, it is important to keep in mind that an improvement in the judicial exception itself (e.g., a recited fundamental economic concept) is not an improvement in technology.  For example, in Trading Technologies Int’l v. IBG LLC, the court determined that the claim simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology.  See Trading Techs. Int'l, Inc. v. IBG (Fed. Cir. 2019) (“The claims of the ‘999 patent do not improve the functioning of the computer, make it operate more efficiently, or solve any 
Similarly here, claim 4 enables a value providing apparatus in a game hall to provide value to a player by transmitting data corresponding to value to the player’s mobile device which may enable the player to play games but this has absolutely nothing to do with computers or technology.
The focus of the claims is not on improvement in computers, but on certain independently abstract ideas such as value transfer that merely use computers as tools.  Stating an abstract idea while adding the words “using a mobile device,” and “apply it on a settlement system” is not sufficient for patent eligibility.
For the above reasons, Applicant’s arguments are not persuasive.

103
Applicant argues that Asa is unavailable as a reference.  However, this is not found persuasive because the Asa obtains its priority from its parent application JP2006324572A filed 11/30/2206 that predates the foreign priority date of the current application.
Applicant’s remaining arguments with respect to claim 4 have been considered but are moot in view of the new grounds for rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUNAVA CHAKRAVARTI whose telephone number is (571)270-1646. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on (571)270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/ARUNAVA CHAKRAVARTI/Primary Examiner, Art Unit 3693